Citation Nr: 0119378	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from May 1997 to 
October 1997.

This matter arises from a November 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
particularly in light of the November 1998 rating decision 
which determined that the veteran's claim was not well 
grounded, a remand in this case is required for compliance 
with all pertinent provisions of the VCAA, including the 
notice and duty to assist provisions contained in the new 
law.  Also, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).   

The veteran claims service connection for Lyme disease, which 
she asserts had its onset during service.  While she has a 
current diagnosis of Lyme disease dating from October 1997, a 
VA physician reviewed the file in March 1998 and found 
insufficient information to determine whether Lyme disease 
was a correct diagnosis.  He noted that there were no 
physical symptoms consistent with acute disease.  He also 
indicated that review of the specific laboratory results and 
all treatment records would be necessary to determine a 
correct diagnosis.  In addition, the Board notes that the 
veteran's service medical records show that she was evaluated 
for a rash on her right inner thigh in August 1997, and for 
complaints of fatigue with a previous history of anemia.  A 
special search should be made for the actual reports of skin 
tests or blood chemistries done in service.  Thus, the Board 
is of the opinion that further medical development is 
necessary.

As additional medical examination is necessary, the veteran 
is hereby advised of the importance of appearing for such 
evaluation.  In that regard, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as further development is necessary, and so that 
full compliance with VCAA, supra, may be achieved, this 
matter is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  
2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of any medical care providers 
who have treated her for Lyme disease or 
associated symptomatology, who have not 
already been contacted.  Based on her 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.   

3.  The RO should make another attempt to 
secure all of the veteran's service 
medical records, in particular the actual 
laboratory reports from August 1997 
regarding a left thigh rash and blood 
tests for anemia.   

4.  Thereafter, the veteran is to be 
afforded a VA infectious disease 
examination.  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints.  Any indicated 
diagnostic studies, must also be 
accomplished if deemed warranted by the 
examiner.  The examiner should answer the 
following questions:

a.  Does the veteran have or has she had 
Lyme disease.  What is the medical basis 
for making such a diagnosis?

b.  Is it at least as likely as not that 
Lyme disease had its onset in military 
service?  If not, when did it have its 
onset?  In answering these questions, 
consideration should be given to any 
incubation period.  The reasons and bases 
for any answer should be discussed in 
detail.

The underlined standard of proof above 
should be utilized in formulating a 
response.  The examiner is requested to 
explain any difference in opinion from 
the March 1998 VA physician's opinion 
regarding Lyme disease and its causation 
and onset.   

5.  Lastly, the RO should then adjudicate 
the merits of the veteran's claim for 
service connection for Lyme disease based 
on all the evidence on file and all 
governing legal authority, including the 
VCAA, all pertinent case law, and 
38 C.F.R. § 3.655, as applicable.  If the 
veteran fails to appear for the 
examination, the letter her of the date 
and time of the examination and the 
address to which the letter was mailed 
should be included in the claims folder.  
If the benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  She has the right to 
submit additional evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


